                     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 1 of 35



AO 93 (Rev. 11 / 13) Search and Seizure Warrant



                                             UNITED STATES DISTRICT COURT
                                                                             for the
                                                                    District of Maryland

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched
               or identify the person by name and address)
                                                                                )
                                                                                )
                                                                                )
                                                                                       Case No.     I 0-J551-g/g(r--
              Account Information stored at lnstagram
          1601 Willow Road, Menlo Park, California, 94025                       )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Northern            District of               California
(identify the person or describe the property to be searched and give its location):

      See Attachment A-1




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be sei=ed):
    See Attachments B-1




        YOU ARE COMMANDED to execute this warrant on or before                                                     ?:;::>
                                                                                                      (not to exceed 14 days)
      ~ n the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     Duty Magistrate Judge
                                                                                                    (United States /1,fagistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:
                                                                                              ~                    ·,,;gnat:;----,..._--=-,,...-- - --

City and state:               Baltimore, Maryland                                           Stephanie A. Gallagher, U.S. Magistrate Judge
                                                                                                          Printed name and title
                    Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 2 of 35



AO 93 (Rev 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
                                         Date and time warrant executed:         Copy of warrant and inventory left with:


Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized :




                                                                 Certification


        I declare under penalty of perjury that this inventOI)' is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer ·s signature



                                                                                           Printed name and title
               Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 3 of 35
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                                District of Maryland

             In the Matter of the Search of                               )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                              Case No.
                                                                          )
        Account Information stored at lnstagram                           )
    1601 Willow Road, Menlo Park, California, 94025                       )
                                                                          )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1
                            Northern              District of       California
located in the
                   --------                                     ----- - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):

 See Attachments B-1

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 r5/ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description
        18 U.S.C. § 1962(d), 922(9),              Racketeering conspiracy; Felon in possession; Possession of firearm in
        924(c)                                    furtherance of a crime; Conspiracy to distribute controlled dangerous substances
        21 U.S.C. §846, 841                       (CDS); Distribution and possession with intent to distribute CDS
          The application is based on these facts:
        See attached Affidavit

           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                       1
                                                                                       'l
                                                                                       1    i/,. -z~ f
                                                                                       Lindsay 8. Erbe, Special Agent ATF
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:
                             l.   l                                                                Judge 's signature

City and state: Baltimore, Maryland                                               Stephanie A. Gallagher, U.S. Magistrate Judge
                                                                                                 Printed name and title
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 4 of 35




     AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR SEARCH WARRANTS

       I, Special Agent Lindsay B. Erbe, of the Bureau of Alcohol, Tobacco, Firearms &

Explosives ("ATF"), being first duly sworn, hereby depose and state as follows:

       1.     This affidavit is made in support of an application pursuant to Federal Rule of

Criminal Procedure 41 and 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) for warrants

requiring Instagram and Facebook and Twitter, social-networking companies all located in

California, to disclose to the government records and other information in their possession

pertaining to 10 Instagram accounts, further described in Attachment A-1, eight Facebook

accounts, further described in Attachment A-2; and 10 Twitter accounts, further described in

Attachment A-3; and below (collectively, the "SUBJECT ACCOUNTS"):

       a.     Instagram Accounts (Attachment A-1):

                   1.   the Instagram account associated with the usemame
                        "harfordroad_neik", believed to belong to Demetres MOORE
                        ("SUBJECT ACCOUNT 1");

                  11.   the Instagram account associated with the usemame "_damenace",
                        believed to belong to Desean JOHNSON ("SUBJECT ~CCOUNT 2");

                 m. the Instagram account associated with the usemame "keedie_1600",
                    believed to belong to Keishonne MOORE ("SUBJECT ACCOUNT 3");

                 IV.    the Instagram account associated with the usemame "16oo_tayy",
                        believed to belong to Quamonta JACKSON ("SUBJECT ACCOUNT
                        4");

                  v. the Instagram account associated with the usemame
                     "mooda_theshooota", believed to belong to Davonta MCCROREY
                        ("SUBJECT ACCOUNT 5");

                 VI.    the Instagram associated with the usemame "zl3neekneek", believed to
                        belong to Domaneek BRADLEY ("SUBJECT ACCOUNT 6");

                 VII.   the Instagram account associated with the usemame "hov_a_realnigga",
                        believed to belong to Gary CREEK ("SUBJECT ACCOUNT 7");



                                                I
Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 5 of 35




            v111. the Instagram account associated with the usemame "cbuck_1600",
                  believed to be used by Charles COLEMAN ("SUBJECT ACCOUNT
                  8");

             1x. the Instagram account associated with the usemame "dayonsavage",
                 believed to belong to Dayon JETER ("SUBJECT ACCOUNT 9"); and

              x. the Instagram account associated with the usemame "harfordrd_l3",
                 believed to belong to Darrell CARTER ("SUBJECT ACCOUNT 10");

b.        Facebook Accounts (Attac~ent A-2):

                  1. the Facebook associated with the user profile "desean.johnsonl,"
                     believed to belong to Desean JOHNSON ("SUBJECT ACCOUNT 11");

              n. the Facebook account associated with the user profile "harford.keedie,"
                 believed to belong to Keishonne MOORE ("SUBJECT ACCOUNT 12");

             111. the Facebook account associated with the user profile
                  "harfordrd.mooda," believed to belong to Davonta MCCROREY
                    ("SUBJECT ACCOUNT 13");

             1v. the Facebook account associated with user ID "EastsideNeekneek,"
                 believed to belong to Domaneek BRADLEY ("SUBJECT ACCOUNT
                 14");

              v. the Facebook account associated with the user profile "damiendp,"
                 believed to belong to Damien PARKER ("SUBJECT ACCOUNT 15");

             v1. the Facebook account associated with user profile "cherryhill.mikk.ie,"
                 believed to belong to Michael CHESTER ("SUBJECT ACCOUNT 16");

            v11. the Facebook account associated with user profile
                 "harfordroad.richhomie," believed to belong to Richard GRIER
                 ("SUBJECT ACCOUNT 17"); and

            v111. the Facebook account associated with user profile "dcrelly.carter",
                  believed to belong to Darrell CARTER ("SUBJECT ACCOUNT 18").

     C.   Twitter Accounts (Attachment A-3):

             1.     the Twitter account associated with user profile "@BikerboyAnt_", with
                    User ID 2424736048, and believed to belong to Anthony DINKINS
                    ("SUBJECT ACCOUNT 19");

             11.    the Twitter account associated with user profile "@harfordrd_neik",


                                            2
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 6 of 35




                        with User ID 2780303933, and believed to belong to Demetres MOORE
                        ("SUBJECT ACCOUNT 20");

                 111.   the Twitter account associated with user profile "@Cory_1600", with
                        User ID 2989141954, and believed to belong to Correy CAWTHORN
                        ("SUBJECT ACCOUNT 21");

                 1v. the Twitter account associated with user profile "@Dayonsavage", with
                     User ID 600294958, and believed to belong to Dayon JETER
                        ("SUBJECT ACCOUNT 22");

                 v.     the Twitter account associated with user profile "@Damenace_", with
                        User ID 2386803676 and believed to belong to Desean JOHNSON
                        ("SUBJECT ACCOUNT 23");

                 v1. the Twitter account associated with user profile "@Keedie_1600", with
                     User ID 513425268 and believed to belong to Keishonne MOORE
                        ("SUBJECT ACCOUNT 24");

                 vu. the Twitter account associated with user profile "@bikerboypug", with
                     User ID 2894036135 and believed to belong to Tyquan FORD
                        ("SUBJECT ACCOUNT 25");

                 viii. the Twitter account associated with user profile "@zone18richhomie",
                       with User ID 2838912123 and believed to belong to Richard GRIER
                        ("SUBJECT ACCOUN':f 26");

                 1x. the Twitter account associated with user profile "@HAZE_BA8Y", with
                     User ID 760224144055164928 and believed to belong to Quamonta
                     Jackson ("SUBJECT ACCOUNT 27"); and

                 x.     the Twitter account associated with user profile "@bikerboy_mikkie",
                        with User ID 1697894318 and believed to belong to Michael CHESTER
                        ("SUBJECT ACCOUNT 28").

       2.     I submit there is probable cause to believe that the SUBJECT ACCOUNTS

contain evidence of criminal activity, namely, racketeering conspiracy in violation of 18 U.S.C. §

1962(d), conspiracy to distribute controlled dangerous substances in violation of 21 U.S.C. § 846,

distribution and possession with intent to distribute controlled dangerous substances in violation

of21 U.S.C. § 841, possession of a firearm and/or ammunition by a felon in violation of18 U.S.C




                                                3
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 7 of 35




§ 922(g), and discharging of a firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c).

        3.     The information contained in this Affidavit is based upon my personal participation

in this investigation, my training and experience, my review of documents and other evidence, and

information obtained from other law enforcement officers, witnesses, cooperating sources, and

other individuals.

       4.      Because this Affidavit is being submitted for the limited purpose of establishing

probable cause for a search warrant, I have not included every detail of every aspect of the

investigation. Rather, I have set forth only those facts that I believe are necessary to establish

probable cause. I have not, however, excluded any information known to me that would defeat a

determination of probable cause.

       5.      The property to be searched is described in Attachments A-1 through A-3, and the

items to be searched and seized are described more fully in Attachments B-1 through B-3.

                                        YOUR AFFIANT

       6.      I am a Special Agent with the ATF and currently assigned to the ATF Baltimore

Field Division, Baltimore Group III. I have been employed by the ATF since 2014 and successfully

completed the Criminal Investigator Training Program and Special Agent Basic Training

Academies at the Federal Law Enforcement Training Center located in Glynco, Georgia. I have

conducted covert surveillance of narcotics and firearms traffickers, interviewed individuals

involved in narcotics and firearms trafficking and criminal gangs, and participated in several Title

III wiretap investigations as a case agent, monitor and member of surveillance teams. Through

my training and experience, I have become familiar with the ways in which individuals involved

in drug trafficking and criminal gangs communicate with one another, including through the use



                                                 4
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 8 of 35




of social media platforms like Instagram, Facebook and Twitter. I have also become familiar with

the manner and means of drug trafficking, including the ways drugs are packaged, priced, and

distributed; the use of firearms to protect drug turf, enforce chug debts, and retaliate against rivals;

and the use of coded language to avoid detection by law enforcement.

                  GENERAL INFORMATION REGARDING INSTAGRAM

        7.      Instagram owns and operates a free access social networking website of the same

name that can be accessed at http://www.instagram.com. Instagram allows its users to create their

own profile pages, which can include a short biography, a photo of themselves and other

information. Users can access Instagram through the Instagram website or by using a special

electronic application, or "app," created by the company that allows users to access the service

through a mobile device such as a cellular telephone.

        8.      Upon creating an Instagram account, an Instagram user must create a unique

Instagram usemame and an account password. This information is collected and maintained by

Instagram.

        9.      Instagram asks users to provide basic identity and contact information upon

registration. They also allow users to provide additional identity information for their user profile.

This information may include the user's full name, e-mail addresses, and phone numbers, as well

as potentially other personal information provided directly by the user to Instagram. Once an

account is created, users may also adjust various privacy and account settings for the account on

Instagram. This information is collected and maintained by Instagram.

        10.    Instagram permits users to posts photos to their profiles on Instagram and otherwise

share photos with others on Instagram, as well as certain other social-media services, including

Flickr, Facebook and Twitter. When posting or sharing a photo on Instagram, a user can add a



                                                   5
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 9 of 35




caption to the photo, can add various "tags" to the photo that can be used to search for the photo,

can add location information to the photo, and can add other information to photo, as well as apply

a variety of "filters" or other visual effects that can be used to modify the look of the posted photos.

In addition, Instagram allows users to make comments on posted photos, including photos that the

user posts or photos posted by other users oflnstagram. Users can also "like" photos.

        11.     The Instagram "app" for mobile devices also allows users to send private messages

to one or more people. These messages can include text, photos, videos or locations. Instagram

calls this feature "Instagram Direct," and it is sometimes referred to colloquially as "direct

messaging," or "dm" for short.

        12.     Instagram allows users to have "friends," which are other individuals with whom

the user can share information without making the i.J:iformation public. Friends on Instagram may

come from either contact lists maintained by the user, other third-party social media websites and

information, or searches conducted by the user on Instagram profiles. This information is collected

and maintained by Instagram.

        13.    Instagram also allows users to "follow" another user, which means that they receive

updates about posts made by the other user. Users may also "unfollow" users, that is, stop

following them or block them, which prevents the blocked user from following that user.

        14.    Instagram allows users to post and share various types of user content, including

photos, comments and other materials. User content that is posted to Instagram or shared through

Instagram is collected and maintained by Instagram.

        15.    Users on Instagram may also search Instagram for other users or particular types of

photos or other content.




                                                   6
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 10 of 35




        16.    For each user, Instagram also collects and retains information, called "log file"

information, every time a user requests access to Instagram, whether through a web page or

through an application. Among the log file information that Instagram's servers automatically

record is the particular web requests, any Internet Protocol (IP) address associated with the request,

type of browser used, any referring/exit web pages and associated URLs, pages viewed, dates and

times of access and other information.

        17.    Instagram also collects and maintains "cookies," which are small text files that are

placed on a user's computer or mobile device and that allow Instagram to identify the browsers or

devices that access the service.

        18.    Instagram also collects information on the particular devices used to access

Instagram. In particular, Instagram may record "device identifiers," which include data files and

other information that may identity the particular electronic device that was used to access

Instagram.

        19.    Instagram also collects metadata associated with user content.          For example,

Instagram collects any "hashtags" associated with user content (i.e., keywords used), "geotags"

that mark the location of a phqto and which may include latitude and longitude information

comments on photos and other information.

       20.     Instagram also may communicate with the user, by email or otherwise. Instagram

collects and maintains copies of communications between Instagram and the user.

                  GENERAL INFORMATION REGARDING FACEBOOK

       21.     Facebook is a free social networking website that provides a host of services to its

users. Facebook uses the term ''Neoprint" to describe an expanded view of a given user profile.

Facebook users can post "status" updates about their whereabouts and actions, as well as links to



                                                  7
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 11 of 35




videos, photographs, articles, and other items available elsewhere on the Internet. A particular

user's profile page includes a "Wall," which is a space where the user and his or her "Friends" can

post messages, attachments, and links.

        22.    Users can access Facebook through the Facebook website or by using a special

electronic application, or "app," created by the company that allows users to access the service

through a mobile device such as a cellular telephone.

       23.     Facebook has a Photos application, where users can upload images and videos.

Another feature of the Photos application is the ability to "tag" (i.e., label) other Facebook users

in a photo or video. For Facebook's purposes, a user's "Photoprint" includes all photos uploaded

by that user that have not been deleted, as well as all photos uploaded by any user that have that

user tagged in them.

       24.      Facebook users can exchange private messages with one another. These messages,

which are similar to email messages, are sent to the recipient's "Inbox" on Facebook, which also

stores copies of messages sent by the recipient, as well as other information. Facebook users can

also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile.

       25.     Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs ("biogs"), or to import their biogs from other

services, such as Xanga, LiveJournal, and Blogger. The Facebook Gifts feature allows users to

send virtual "gifts" to their friends that appear as icons on the recipient's profile page. Gifts cost

money to purchase, and a personalized message can be attached to each gift. Facebook also has a

Marketplace feature, which allows users to post free classified ads, including items for sale,

housing, jobs, and the like.



                                                  8
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 12 of 35




                     GENERAL INFORMATION REGARDING TWITTER

        26.    Twitter owns and operates a free-access social-networking website of the same

name that can be accessed at http://www.twitter.com. Twitter allows its users to create their own

profile pages, which can include a short biography, a photo of themselves, and location

information. Twitter also permits users create and read 140-character messages called "Tweets,"

and to restrict their "Tweets" to individuals whom they approve. These features are described in

more detail below.

       27.     Upon creating a Twitter account, a Twitter user must create a unique Twitter

username and an account password, and the user may also select a different name of 20 characters

or fewer to identify his or her Twitter account. The Twitter user may also change this username,

password, and name without having to open a new Twitter account.

       28.     Twitter asks users to provide basic identity and contact information, either during

the registration process or thereafter. This information may include the user's full name, e-mail

addresses, physical address (including city, state, and zip code), date of birth, gender, hometown,

occupation, and other personal identifiers. For each user, Twitter may retain information about the

date and time at which the user's profile was created, the date and time at which the account was

created, and the Internet Protocol ("IP") address at the time of sign-up. Because every device that

connects to the Internet must use an IP address, IP address information can help to identify which

computers or other devices were used to access a given Twitter account.

       29.     A Twitter user can post a personal photograph or image (also known as an "avatar")

to his or her profile, and can also change the profile background or theme for his or her account

page. In addition, Twitter users can post "bios" of 160 characters or fewer to their profile pages.




                                                 9
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 13 of 35




        30.     Twitter also keeps IP logs for each user. These logs contain information about the

user's logins to Twitter including, for each access, the IP address assigned to the user and the date

stamp at the time the user accessed his or her profile.

        31.     As discussed above, Twitter users can use their Twitter accounts to post "Tweets"

of 140 characters or fewer. Each Tweet includes a timestamp that displays when the Tweet was

posted to Twitter. Twitter users can also "favorite," "retweet," or reply to the Tweets of other users.

In addition, when a Tweet includes a Twitter username, often preceded by the @ sign, Twitter

designates that Tweet a "mention" of the identified user. In the "Connect" tab for each account,

Twitter provides the user with a list of other users who have "favorited" or "retweeted" the user's

own Tweets, as well as a list of all Tweets that include the user's username (i.e., a list of all

"mentions" and "replies" for that username).

        32.    Twitter users can include photographs or images in their Tweets. Each Twitter

account also is provided a user gallery that includes images that the user has shared on Twitter,

including images uploaded by other services.

       33.     Twitter users can also opt to include location data in their Tweets, which will reveal

the users' locations at the time they post each Tweet. This "Tweet With Location" function is off

by default, so Twitter users must opt in to the service. In addition, Twitter users may delete their

past location data.

       34.     When Twitter users want to post a Tweet that includes a link to a website, they can

use Twitter's link service, which converts the longer website link into a shortened link that begins

with http://t.co. This link service measures how many times a link has been clicked.

       35.     A Twitter user can "follow" other Twitter users, which means subscribing to those

users' Tweets and site updates. Each user profile page includes a list of the people who are



                                                  10
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 14 of 35




following that user (i.e., the user's "followers" list) and a list of people whom that user follows

(i.e., the user's "following" list). Twitters users can "unfollow" users whom they previously

followed, and they can also adjust the privacy settings for their profile so that their Tweets are

visible only to the people whom they approve, rather than to the public (which is the default

setting). A Twitter user can also group other Twitter users into "lists" that display on the right side

of the user's home page on Twitter. Twitter also provides users with a list of "Who to Follow,"

which includes a few recommendations of Twitter accounts that the user may find interesting,

based on the types of accounts that the user is already following and who those people follow.

        36.     In addition to posting Tweets, a Twitter user can also send Direct Messages (DMs)

to one of his or her followers. These messages are typically visible only to the sender and the

recipient, and both the sender and the recipient have the power to delete the message from the

inboxes of both users. As of January 2012, Twitter displayed only the last 100 DMs for a particular

user, but older DMs are stored on Twitter's database.

        37.     Twitter users can configure the settings for their Twitter accounts in numerous

ways. For example, a Twitter user can configure his or her Twitter account to send updates to the

user's mobile phone, and the user can also set up a "sleep time" during which Twitter updates will

not be sent to the user's phone.

        38.     Twitter includes a search function that enables its users to search all public Tweets

for keywords, usemames, or subject, among other things. A Twitter user may save up to 25 past

searches.

        39.     Twitter users can connect their Twitter accounts to third-party websites and

applications, which may grant these websites and applications access to the users' public Twitter

profiles.



                                                  11
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 15 of 35




       40.     If a Twitter user does not want to interact with another user on Twitter, the first

user can "block" the second user from following his or her account.

       41.     In some cases, Twitter users may communicate directly with Twitter about issues

relating to their account, such as technical problems or complaints. Social-networking providers

like Twitter typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications. Twitter may also suspend a particular user

for breaching Twitter' s terms of service, during which time the Twitter user will be prevented from

using Twitter's services.

       42.     As explained herein, information stored in connection with a Twitter account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Twitter user's account information, IP log, stored electronic communications, and other data

retained by Twitter, can indicate who has used or controlled the Twitter account. This "user

attribution" evidence is analogous to the search for "indicia of occupancy" while executing a

search warrant at a residence. For example, profile contact information, communications, "tweets"

(status updates) and "tweeted" photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Twitter account at a relevant time. Further,

Twitter account activity can show how and when the account was accessed or used. For example,

as described herein, Twitter logs the Internet Protocol (IP) addresses from which users access their

accounts along with the time and date. By determining the physical location associated with the

logged IP addresses, investigators can understand the chronological and geographic context of the



                                                12
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 16 of 35




account access and use relating to the crime under investigation.        Such information allows

investigators to understand the geographic and chronological context of Twitter access, use, and

events relating to the crime under investigation. Additionally, Twitter builds gee-location into

some of its services. If enabled by the user, physical location is automatically added to "tweeted"

communications.     This geographic and timeline information may tend to either inculpate or

exculpate the Twitter account owner. Last, Twitter account activity may provide relevant insight

into the Twitter account owner's state of mind as it relates to the offense under investigation. For

example, information on the Twitter account may indicate the owner's motive and intent to commit

a crime (e.g., information indicating a criminal plan) or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law enforcement).

       43.     Therefore, the computers of Twitter are likely to contain all the material described

above, including stored electronic communications and information concerning subscribers and

their use of Twitter, such as account access information, transaction information, and other account

information.

 GENERAL INFORMATION REGARDING USE OF INSTAGRAM AND FACEBOOK
 BY INDIVIDUALS INVOLVED IN DRUG TRAFFICKING AND CRIMINAL GANGS

       44.     Based on my training and experience, I know that individuals involved in drug

trafficking and criminal gangs frequently use social media platforms like Instagram, Facebook and

Twitter to further their illegal activities. As described further above, Instagram, Facebook and

Twitter allow users to communicate with one another via private messages, or to post comments

to photographs and videos that are accessible to a wider audience consisting of the user's "friends"

or "followers," or the broader public. Individuals who are involved in drug trafficking and criminal

gangs often use these platforms to communicate privately with co-conspirators, or to communicate

with wider audiences to advertise drugs for sale, spread news about murders and shootings, or


                                                13
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 17 of 35




intimidate rivals. Records of these communications, including the communications themselves,

are often stored by these social media platforms.

       45.     Based on my training and experience, the social media accounts belonging to

individuals involved in drug trafficking and criminal gangs frequently contain evidence of their

criminal activities. For instance, drug traffickers and gang members commonly post photographs

and videos of themselves associating with other gang members and co-conspirators (sometimes

while displaying gang signs or wearing gang colors), or holding firearms or drugs. Records of

these photographs and videos are often stored by these social media platforms. Furthermore, drug

traffickers and gang members commonly install social media "apps" on their cell phones, which

they carry with them virtually everywhere they go. When they access these "apps" from their cell

phones on the go, location data stored by Instagram, Facebook and Twitter can be used as evidence

of a target's whereabouts at a particular time.

                                      PROBABLE CAUSE

       46.     On January 24, 2019, a federal grand jury returned an indictment charging sixteen

members and associates of a violent narcotics-trafficking gang known as "CCC" with conspiracy

to distribute narcotics, in violation of 21 U.S.C. § 846; distribution and possession with intent to

distribute narcotics, in violation of21 U.S.C. § 841; conspiracy to possess a firearm in furtherance

of drug trafficking, in violation of 18 U.S.C. § 924(0); and possession and discharging of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). See United States v.

Domaneek BRADLEY, et al., Criminal No. CCB-19-0036. The defendants include Domaneek

BRADLEY, a/k/a ''Neek," (the user of SUBJECT ACCOUNTS 6 and 14); Correy CAWTHORN,

a/k/a "Fat Correy," (the user of SUBJECT ACCOUNT 21); Diontaye DEMORY, a/k/a "Grilla";

Anthony DINKINS, a/k/a "Ant," (the user of SUBJECT ACCOUNT 19); Richard GRIER, a/kJa



                                                  14
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 18 of 35




"Rich Romie," (the user of SUBJECT ACCOUNTS 17 and 26); Robert HARRJS-HOWELL

a/k/a "Slim"; Quamonta JACKSON, a/k/a "Tay Tay" (the user of SUBJECT ACCOUNTS 4 and

27); Desean JOHNSON, a/k/a (the user of SUBJECT ACCOUNTS 2, 11 and 23); Brittany

JONES; Davonta McCROREY, a/k/a "Mooda," (the user of SUBJECT ACCOUNTS 5 and 13);

Demetres MOORE ("DMOORE"), (the user of SUBJECT ACCOUNTS 1 and 20); Kieshonne

MOORE ("KMOORE"), (the user of SUBJECT ACCOUNTS 3, 12 and 24); Michael REAVES;

Ronald STEVENSON, a/k/a "Peanut,"; Carlton THOMPSON; and Alonzo TUNNELL, a/k/a

"Lo". The indictment resulted from an extensive investigation conducted by the ATF and the

Baltimore City Police Department ("BPD"). During the course of this investigation, investigators

have gathered evidence via controlled purchases of narcotics; seizures of firearms; search warrants

executed on a variety of residences, vehicles, and cell phones; physical surveillance; a confidential

source who was a former member of CCC but now works with ATF for compensation ("CS"), and

social media accounts, among other means.

       47.     The ATF is continuing to investigate this group for racketeering activity, drug

trafficking activity, and illegal possession of firearms by the defendants and several unindicted co-

conspirators, including Gary CREEK, a/k/a "Hov" (the user of SUBJECT ACCOUNT 7), Charles

COLEMAN, (the user of SUBJECT ACCOUNT 8), Dayan JETER (the user of SUBJECT

ACCOUNTS 9 and 22), Darrell CARTER (the user of SUBJECT ACCOUNTS 10 and 18),

Damien PARKER (the user of SUBJECT ACCOUNT 15), Michael CHESTER (the user of

SUBJECT ACCOUNTS 16 and 28), and Tyquan FORD (the user of SUBJECT ACCOUNT

25). Collectively, the users of the SUBJECT ACCOUNTS are referred to herein as the

"TARGET SUBJECTS."




                                                 15
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 19 of 35




       48.      In         investigating

CCC's public social media accounts,

investigators found music videos on

YouTube       featuring     JOHNSON

performing,    including     this   still

showing JOHNSON in all black

wearing a CCC hat and pointing a
                                            Panda (H-Road Remix) x Boosie Da Menace
gun at the camera. Other TARGET

SUBJECTS are in the videos, including unindicted members JETER, CARTER, and CREEK.

During all of the videos, the individuals are wearing shirts and hats with the "CCC" logo and

simulating "trigger pulling" motions with their hands. In the YouTube video "1 six doubleO" by G-

Sterlo and Boosie Da Menace (an alias used by JOHNSON), JOHNSON simulated "trigger

pulling" motions with his hand while rapping "1-6-double 0/this Harford Road/we let them blow"

which refers to the CCC territory of the 1600 block of Harford Road, and that CCC members

participate in shootings. Additionally, SUBJECT ACCOUNTS 2 and 23 are attached to the video.

The user image on SUBJECT ACCOUNT 2 a picture of JOHNSON, and located within the

biography of the account is a YouTube link to a music video featuring JOHNSON. 1

       49.     Further searches on social media led to the discovery of the account owned by

Devante MONROE, "harfordrdfinley", who agents believe was a member of CCC. On March 7,

2017, the public Instagram account posted the image and caption below:




1
  Several other YouTube videos posted by JOHNSON include songs referencing the non-fatal
shooting of CCC members and the ability for CCC to retaliate.

                                                   16
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 20 of 35




                                                              411,       harfordrdfinley • Follc,w



                                                              &          harfordrdflnley . We don't do
                                                              9          attempts your bitch ass just got lucky
                                                                         .!!!II




                                                             Q       O L!J
                                                              82 likes



                                                             Add a commenL




Agents were able to identify the residence as 1660 Normal Avenue, which is within CCC territory.

The individuals pictured from right to left: DMOORE, MCCROREY, KMOORE, an unidentified

male, GRJER, Kevin RJCHARDSON (holding a stack of currency), MONROE, Tyrone

TUCKER-JONES, and PARKER. Agents believe all of the named individuals are CCC members

(four of which have been indicted). Agents believe that the caption, "We don't do attempts your

bitch ass just got lucky," is referencing the violent acts of the group. Specifically, that the group

was involved in a non-fatal shooting, the "attempts," but their intent was to commit a homicide.

Five months after this Instagram post was uploaded, MONROE was shot and killed by "friendly

fire" while participating with CCC in shooting of a rival drug crew.

       50.     As discussed further below, the investigation has revealed that the TARGET

SUBJECTS frequently post photographs, videos, and comments to their social media accounts

that constitute evidence of racketeering conspiracy, drug trafficking conspiracy, and illegal

possession of firearms.




                                                 17
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 21 of 35




Domaneek BRADLEY and SUBJECT ACCOUNTS 6 and 14

        51.      BRADLEY is an indicted member of CCC in CCB-19-0036. Investigators believe

that BRADLEY was the user of the Instagram account bearing username "z13neekneek" as of

January 29, 2019 (SUBJECT ACCOUNT 6). 2 Investigators believe this account belongs to

BRADLEY because first, the biographic photograph for SUBJECT ACCOUNT 6 is of

BRADLEY and a non-indicted gang member; second, ''Neek" is a known alias for BRADLEY.

In addition, there is also a YouTube link to a video featuring CREEK and other CCC members.

       52.       Investigators cannot see the SUBJECT ACCOUNT 6 because it is a private

account.      However, investigators believe the account is still active because they submitted

preservation request to Instagram for the account pursuant to 18 U.S.C. § 2703(±) on July 30, 2019.

Investigators know based on their experience with Instagram, that if the has been deleted, a

preservation request will not be accepted. 3

       53.       Investigators also believe that BRADLEY is the user of the Facebook account

bearing username "EastsideNeekneek" (SUBJECT ACCOUNT 14). A picture of BRADLEY is

the profile picture associated with SUBJECT ACCOUNT 14. The banner picture is of

BRADLEY, JACKSON and STEVENSON JR. throwing money into the air. The account is semi-

private; those photographs publically available are of BRADLEY and other CCC members.

Investigators believe SUBJECT ACCOUNT 14 is still active. Investigators submitted a

preservation request pursuant to 18 U.S.C. § 2703(±) on May 22, 2019. 4




2
  Because Instagram usernames are not static, Instagram requests that search warrant applications
specify both the username and the date on which the account was viewed. Facebook usernames,
on the other hand, are static, and therefore the view date is not required.
3
  This reasoning holds for all of the Instagram accounts; if the investigators can file a preservation
request, then the account has not been deleted.
4
  All preservation letters referenced in this Affidavit were made pursuant to 18 U.S.C. § 2703(±).

                                                 18
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 22 of 35




Correy CAWTHORN and SUBJECT ACCOUNT 21

       54.     CAWTHORN is an indicted member of CCC in CCB-19-0036 who was a fugitive

until June 2019. Investigators believe CAWTHORN was the user of Twitter account bearing

username "@Cory_1600" (SUBJECT ACCOUNT 21). Investigators believe the "1600"

referenced in the handle is to the 1600 block of Normal Avenue where CCC members frequently

gathered and sold drugs, including several controlled purchases made during the investigation. The

profile picture for the account is a photograph of CAWTHORN; in fact, the account features

numerous photographs of CAWTHORN with other members and associates of CCC.

       55.     On June 2, 2019, CAWTHORN posted a video to SUBJECT ACCOUNT 21 that

showed him talking about being wanted by the "feds" as CAWTHORN was a fugitive at the time.

The video included the tag "Feds want me so bad but they don't have a clue. They lost." The same

post included other statements indicative of criminal activity, including, "ain't no bitch on this

earth going make me put this 40 down on God." Investigators believe "40" refers to a .40 caliber

handgun. CAWTHORN also references the death of "Finley" who investigators believe was the

nickname of MONROE, referenced supra, as a member of CCC killed during friendly fire.

       56.     Investigators believe that CAWTHORN's account is still active; the last post on

SUBJECT ACCOUNT 21 was on July 25, 2019. 5 Agents submitted preservation requests on May

22, 2019.

Anthony DINKINS and SUBJECT ACCOUNT 19

       57.     DINKINS is an indicted member of CCC in CCB-19-0036. Investigators believe

DINKINS is on video outside the carry-out on Harford Road (CCC territory) firing at a rival gang



5
 CAWTHORN was arrested and incarcerated on the pending indictment (CCB-19-0036) on May
31, 2019. However, agents believe CAWTHORN may be able to access/post on SUBJECT
ACCOUNT 21 from his place of incarceration.

                                               19
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 23 of 35




member, S.J., on April 27, 2018. Investigators also believe DINKINS was the user of the Twitter

account bearing username "@BikerboyAnt_" (SUBJECT ACCOUNT 19). The profile picture

associated with SUBJECT ACCOUNT 19 is a photograph of DINKINS. On July 26, 2017,

DINKINS posted a photo and video of himself and CAWTHORN with the caption, "We going get

money for life". On September 9, 2017, DINKINS posted a photo of himself referencing CCC,

specifically, "the one who ran his bandz up but still be on the same savage shit CCC".

       58.     Investigators believe that SUBJECT ACCOUNT 19 is still active as they can still

review the posts. Investigators submitted a preservation request on May 22, 2019.

Gary CREEK and SUBJECT ACCOUNT 7

       59.     Investigators believe CREEK purports himself to a "founding member" of CCC

based on CREEK's public social media accounts. Specifically, they believe CREEK was the user

of the Instagram account bearing username "hov_ a_realnigga" as of July 31, 2019 (SUBJECT

ACCOUNT 7). The profile picture associated with SUBJECT ACCOUNT 7 is CREEK. The CS

told investigators that CREEK's nickname is "Hov" and that he supplies narcotics to CCC. The

most recent post on the account was on July 31, 2019 stating, "#triple_c_movement".

       60.     SUBJECT ACCOUNT 7's biographic quote is "CEO and founder of

TripleCsDaMovement". On March 28, 2019, there is a post of BPD arresting CREEK. Other posts

include CCC jewelry, money, and marijuana posts. During the course of the investigation,

undercover officers purchased marijuana from CCC members in and around the 1600 block of

Normal Avenue on CCC territory.

Demetrius MOORE and SUBJECT ACCOUNTS 1 and 20

       61.     DMOORE is an indicted member of CCC in CCB-19-0036 and is a fugitive.

Investigators believe that DMOORE was the user of Instagram account bearing username



                                               20
        Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 24 of 35




"harfordroad_neik" as of July 31, 2019 (SUBJECT ACCOUNT 1). "Neik" is a known alias

of DMOORE, and the profile pictures associated with SUBJECT ACCOUNT 1 is a photograph

of DMOORE; the biographic quote associated with the account is "Harford road raised, normal

ave till da grave, 1600 block". Investigators know that the 1600 blocks of Harford Road, Normal

Ave and Cliftview A venue are CCC territory because they frequently saw CCC members and

associates in these areas throughout the course of the investigation, including when conducting

controlled purchases from CCC members. Investigators believe SUBJECT ACCOUNT 1 is still

active, although the posts to the account are private; a preservation request was filed on July 31,

2019.

         62.   Investigators believe that DMOORE is the user of the Twitter account bearing

usemame "@harfordrd_neik" (SUBJECT ACCOUNT 20). As previously stated, "Neik" is a

known alias of DMOORE and the profile picture is of DMOORE. DMOORE recently posted a

photograph of himself implying that he was not going to jail anytime soon. Specifically, on July

20, 2019, a post read, "keep all my pencils sharpened cuz I ain't tryna see da pen!!" Agents believe

the reference to "da pen" is slang for jail. SUBJECT ACCOUNT 20 is a public account and still

active; the most recent post was on July 31, 2019.

Desean JOHNSON and SUBJECT ACCOUNTS 2, 11 and 23

         63.   JOHNSON is an indicted CCC member in CCB-19-0036. Investigators previously

identified JOHNSON as the user of SUBJECT ACCOUNTS 2 and 23 (as described supra).

Investigators believe JOHNSON is the user of the Facebook account bearing user name

"desean.johnsonl" (SUBJECT ACCOUNT 11). This account is semi-private and includes the

biographic picture of JOHNSON and a non-indicted gang member. Publically available

photographs include JOHNSON with other CCC members to include FORD (user of SUBJECT



                                                21
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 25 of 35




ACCOUNT 25). Additionally, there is a photo of JOHNSON posted on September 29, 2018, with

the caption, "I jump out at ya house I don't shoot from the comer" with CCC posted after it and

#FreedaGang. In the photo, JOHNSON is also simulating a trigger pulling motion. SUBJECT

ACCOUNT 11 is still active; a preservation request was filed on May 22, 2019.

Keishonne MOORE and SUBJECT ACCOUNTS 3, 12 and 24

        64.     KMOORE is an indicted member of CCC in CCB-19-0036. Investigators believe

that KMOORE is the user of the Twitter account bearing usemame "@Keedie_1600" as of

February 2, 2019 (SUBJECT ACCOUNT 24). "Keedie" is a known alias ofKMOORE, and there

are numerous photographs posted to SUBJECT ACCOUNT 24 featuring KMOORE. The

biographic quote of this account is #TripleCsDaMovement. There is also a post on SUBJECT

ACCOUNT 24 from February 3, 2019, of JOHNSON's Instagram Account (SUBJECT

ACCOUNT 2) featuring a picture of JOHNSON and KMOORE. KMOORE is wearing a "CCC"

shirt with the caption, "Free me Sons". Investigators believe this is a reference to JOHNSON's

arrest on federal charges prior to the post.

       65.     Investigators believe that KMOORE is also the user of the Facebook account

bearing usemame "Harford.keedie" (SUBJECT ACCOUNT 12). The profile picture associated

with SUBJECT ACCOUNT 12 is a photograph of KMOORE. This is a semi-private account but

older public postings promote #TripleCsDaMovement and there are multiple photos of KMOORE

and other CCC members.

       66.     Investigators believe that KMOORE is the user of Instagram account bearing

usemame "@keedie_1600" as of January 29, 2019 (SUBJECT ACCOUNT 3). "Keedie" is a

known alias of KMOORE, and the profile pictures associated with SUBJECT ACCOUNT 3 is




                                               22
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 26 of 35




KMOORE; the biographic quote associated with the account is "#TripleCsDaMovement" with a

link to a YouTube video of JOHNSON. The account is private.

        67.     SUBJECT ACCOUNTS 3, 12 and 24 are still active. Investigators filed

preservation requests on May 22, 2019 (3 and 12), and July 30, 2019 (24).

Ouamonta JACKSON and SUBJECT ACCOUNTS 4 and 27

        68.    JACKSON is an indicted member of CCC in CCB-19-0036. Investigators believe

that JACKSON is the user oflnstagram account bearing usemame "16oo_tayy" as of January 29,

2019 (SUBJECT ACCOUNT 4). "Tay" is a known alias of JACKSON, and the profile picture

associated with SUBJECT ACCOUNT 4 is JACKSON. Agents believe the reference to "1600"

in the handle is a reference to the 1600 blocks of Normal Avenue, which is in CCC territory. This

is a private account.

        69.    Investigators believe JACKSON is the user of the Twitter account bearing

usemame "@HAZE_BA8Y" (SUBJECT ACCOUNT 27). "Haze" is the name of the marijuana

CCC sold at Harford Road and Cliftview Road (in CCC territory). The account is private but the

banner picture is of CAWTHORN, BRADLEY and other CCC members. JACKSON and

MCCROREY are brothers.

        70.    SUBJECT ACCOUNTS 4 and 27 are still active; investigators filed preservation

requests on July 30. 2019.

Davonta MCCROREY and SUBJECT ACCOUNTS 5 and 13

        71.    MCCROREY is an indicted member of CCC in CCB-19-0036. Investigators

believe that MCCROREY 1s the user of the Instagram account bearing usemame

"mooda theshooota"       as    of   January    29,    2019    (SUBJECT        ACCOUNT         5).




                                               23
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 27 of 35




"Mooda" is a known alias for MCCROREY, and the profile picture associated with SUBJECT

ACCOUNT 5 is MCCROREY with MONROE.

       72.     Investigators believe that MCCROREY is also the user of the Facebook account

bearing usemame "harfordrd.mooda" (SUBJECT ACCOUNT 13). The profile picture

associated with SUBJECT ACCOUNT 13 is the same used for SUBJECT ACCOUNT 5. The

cover photo for the account is taken outside the same carry-out where GRIER shot a rival gang

member on April 27, 2018. The photo includes BRADLEY, STEVENSON, Jr., MCCROREY and

GRIER in a CCC hat.

       73.     SUBJECT ACCOUNTS 5 and 13 are still active and private; preservation requests

were filed July 30, 2019 and May 22, 2019, respectively.

Charles COLEMAN and SUBJECT ACCOUNT 8

       74.     Investigators believe that COLEMAN is an associate of CAWTHORN and may be

a member of CCC. The CS told investigators that COLEMAN shot him, causing the CS to

withdraw from CCC. Investigators believe that COLEMAN was the user of the Instagram account

bearing usemame "@chuck_1600" as of July 30, 2019 (SUBJECT ACCOUNT 8). "Chuck" is a

known nickname of COLEMAN. The biographic picture is of COLEMAN. COLEMAN's

biographic quote references Harford Road and Normal Avenue, which investigators know is CCC

territory. The post reads, "Grind hard sine hard this is the only life I know keep your circle tight

cause niggas aint right". The post also includes several emojis including a gun pointed to a police

officer's head, drugs and a money bag. SUBJECT ACCOUNT 8 is still active; a preservation

request was filed on July 30, 2019.




                                                24
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 28 of 35




Dayon JETER and SUBJECT ACCOUNTS 9 and 22

       75.    Investigators believe JETER and other members of CCC killed a man during a dice

game on CCC territory on April 21, 2018. Ballistic evidence links this murder to other acts of

violence in the area and to other violent acts done by known CCC members. Investigators believe

the Instagram account bearing usemame "dayonsavage" as of July 30, 2019 (SUBJECT

ACCOUNT 9). The profile pictures associated with the account is of JETER, and JETER is known

by the alias "Savage". The tagline for SUBJECT ACCOUNT 9 is quote referencing CCC. There

is also a YouTube link to a rap video featuring JETER holding a firearm and wearing a CCC

necklace. Investigators believe that SUBJECT ACCOUNT 9 is still active and is a public account.

       76.    Investigators believe JETER is the user of the Twitter account bearing usemame

"@Dayonsavage" (SUBJECT ACCOUNT 22). This is an open account with a biographic picture

of JETER. The account also has a YouTube link to the same video referenced in paragraph 74.

Specifically, JETER goes by the stage name of "Dayon Savage". In the video, JETER raps while

pointing guns at the camera in. CCC member CARTER is also in the video holding a firearm. At

the end of the video members say "CCC" and "Free Ant, Free Mikkie, Free C-Moe" (investigators

believe this is a reference to arrested CCC members DINKINS, CHESTER and CAWTHORN,

respectively). At the end of the video SUBJECT ACCOUNTS 9 and 22 are linked. SUBJECT

ACCOUNT 22 is still active; this is a public account.

Darrell CARTER and SUBJECT ACCOUNTS 10 and 18

       77.    Investigators believe that CARTER is an associate of CCC because he appears in

JOHNSON's rap videos and investigators viewed photographs of other CCC members with

CARTER. They believe he is the user of the Instagram account bearing usemame "harfordrd_13"

as of July 30, 2019 (SUBJECT ACCOUNT 10). The profile picture associated with the account



                                              25
      Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 29 of 35




appears to be CARTER. The biographic quote is "HRoad Baby, Finley brother". "Finley" is the

aforementioned MONROE, a CCC member who died August 8, 2017. Investigators believe that

"HRoad" is a reference to Harford Road in CCC territory. Investigators believe that SUBJECT

ACCOUNT 10 is still active and private; a preservation request on July 30, 2019.

       78.     Investigators believe that CARTER is also the user of the Facebook account bearing

usemame "dcrelly.carter" (SUBJECT ACCOUNT 18). The profile picture associated with

SUBJECT ACCOUNT 18 is CARTER. The banner picture shot is an Instagram picture of

CARTER and JACKSON; in addition, SUBJECT ACCOUNT 10 is referenced on SUBJECT

ACCOUNT 18. Other photos on the account include those of CARTER, MCCROREY,

JOHNSON and CAWTHORN. This is a semi-private account which investigators believe is still

active; investigators filed a preservation request on July 30, 2019.

Damien PARKER and SUBJECT ACCOUNT 15

       79.     Tue CS told investigators that PARKER is a member of CCC. Investigators believe

that PARKER was the user of the Facebook account bearing usemame "damiendp" (SUBJECT

ACCOUNT 15). The biographic picture is of PARKER and BRADLEY. Other public photos

include PARKER with DMOORE, COLEMAN, and CARTER; in addition there is a public photo

of CAWTHORN and JOHNSON wearing CCC clothing. SUBJECT ACCOUNT 15 is still active

and a preservation request was issued on May 22, 2019. Investigators viewed posts on this account

as recently as July 30, 2019.

Michael CHESTER and SUBJECT ACCOUNTS 16 and 28

       80.     CHESTER is an unindicted member of CCC who investigators believe is on video

when DINKINS shoots a rival drug dealer on April 27, 2018. CHESTER is also a suspect in a

homicide on April 21, 2018, in CCC territory. Ballistic evidence connect the firearm used in the



                                                 26
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 30 of 35




April 21, 2018, murder to several other shootings in the area. Investigators believe that CHESTER

is the user of the Facebook account bearing the usemame "cherryhill.mikkie" (SUBJECT

ACCOUNT 16). The profile picture associated with the account is a photograph of CHESTER.

The account is semi-private and includes other public photos of CHESTER.

       81.     Investigators believe CHESTER is the user of the Twitter account bearing

usemame "@bikerboy_mikkie" (SUBJECT ACCOUNT 28). Investigators believe, based on

searches of CCC members celiphones seized during this investigation, that CHESTER' s nickname

is "Mikkie". The banner and biographic picture are of CHESTER. On April 21, 2019, there is a

posted photograph of CHESTER and CAWTHORN. The account also retweeted posts from an

April 21, 2019 post from SUBJECT ACCOUNT 21 (CAWTHORN) stating "Us street niggas

really out her dodging bullets everyday". Investigators believe that SUBJECT ACCOUNTS 16

and 28 are still active; they are public accounts; a preservation request for SUBJECT ACCOUNT

16 was filed on July 30, 2019.

Richard GRIER and SUBJECT ACCOUNTS 17 and 26

       82.     GRIER is an indicted member of CCC in CCB-19-0036. Investigators believe that

GRIER is the user of the Facebook account bearing user name "harfordroad.richhomie"

(SUBJECT ACCOUNT 17). Investigators know that "Rich Hornie" is an alias for GRIER. The

account is semi-private and includes a biographic picture of GRIER. The accompanying quote is

"CCC TripleC'sDaMovement". In one photograph, investigators saw a post to MONROE's

Instagram account and pictures of MOORE, TUCKER-JONES, PARKER, and other CCC

members.

       83.     Investigators believe GRIER is the user of the Twitter account bearing username

"@zone18richhomie" (SUBJECT ACCOUNT 26). Investigators believe that "Rich Romie" is



                                               27
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 31 of 35




a nickname for GRIER. Both the biographic picture and quote reference GRIER and CCC,

specifically, "CCC TripleC'sDaMovem.ent". There are also references to the 1600 block and

em.ojis of guns. Investigators believe that SUBJECT ACCOUNTS 17 and 26 are still active;

investigators filed a preservation request with SUBJECT ACCOUNT 17 on July 30, 2019.

Tyguan FORD and SUBJECT ACCOUNT 25

       84.    Investigators believe that FORD is a member of CCC and the user of the Twitter

account bearing usemame "@bikerboypug" (SUBJECT ACCOUNT 25). Investigators saw a

photograph of FORD and CAWTHORN posted on the account (on April 5, 2019; now deleted).

Investigators know "Pug" is a nickname for FORD based on a review ofDINKINS's cellphone in

which he asks "Pug" to send him. a photo of him.self ("Pug") and DINKINS. In response, "Pug"

sent DINKINS a photo which investigators identified as FORD and DINKINS. On that same

phone, investigators also located a photo of "Pug" and DINKINS flashing a firearm. and money;

additionally, there are references to "C-Moe", a known alias for CAWTHORN, in texts between

"Pug" (FORD) and DINKINS. The account is still active.

                                        CONCLUSION

       85.    Based upon the information set forth in this Affidavit, there is probable cause to

believe that the SUBJECT ACCOUNTS contain evidence of violations of 18 U.S.C. § 1962(d),

21 U.S.C. § 841, 21 U.S.C. § 846, 18 U.S.C. § 922(g), and 18 U.S.C. § 924(c), by the TARGET

SUBJECTS and other known and unknown co-conspirators. Specifically, the SUBJECT

ACCOUNTS may contain evidence (e.g., saved messages, comments, photographs, or location

data) of the TARGET SUBJECTS communicating with other m.em.bers and associates of CCC,

making references to gang membership, possessing firearms, or engaging in drug transactions.

       86.    I further request that the Court order that all papers in support of the application,



                                               28
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 32 of 35




including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing investigation that is not public. Accordingly, there is good cause to

seal these documents because their premature disclosure may seriously jeopardize the

investigation.

       87.       WHEREFORE, in consideration of the facts presented, I respectfully request that

this Court issue search warrants for the SUBJECT ACCOUNTS, and authorize the search and

the seizure of the items described in Attachments A-1 through A-3, for the purpose of identifying

electronically stored data particularly described in Attachment B-1 through B-3.



                                             Respectfully submitted,




                          f\11,J
Sworn to before me this   .a:_ day of August 2019.
                                                         \_----
                                                     )
                                      The Honorable Stephanie A. Gallagher
                                      United States Magistrate Judge




                                                29
     Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 33 of 35




                            ATTACHMENT Al-INSTAGRAM

                                   Property to Be Searched

       This warrant applies to information and records that are stored at premises owned,
maintained, controlled, or operated by Instagram, a social-networking company headquartered at
1601 Willow Road, Menlo Park, California, 94025, pertaining to the following Instagram accounts
from January 1, 2017 through the present date:

                   1.   "harfordroad_neik", believed to belong to Demetres MOORE
                        ("SUBJECT ACCOUNT 1");
                                                                             -
                  11.   "_damenace", believed to belong to Desean JOHNSON ("SUBJECT
                        ACCOUNT 2");

                 111.   "keedie_1600", believed to belong to Keishonne MOORE ("SUBJECT
                        ACCOUNT 3");

                 1v.    "16oo_tayy", believed to belong to Quamonta JACKSON ("SUBJECT
                        ACCOUNT 54");

                  v.    "mooda_theshooota", believed to belong to Davonta MCCROREY
                        ("SUBJECT ACCOUNT 5");

                 v1.    "zl3neekneek", believed to belong to Domaneek BRADLEY
                        ("SUBJECT ACCOUNT 6");

                 v11.   "hov_a_realnigga", believed to belong to Gary CREEK ("SUBJECT
                        ACCOUNT 7");

                vm.     "chuck_1600", believed to be used by Charles COLEMAN
                        ("SUBJECT ACCOUNT 8");

                 1x.    "dayonsavage", believed to belong to Dayon JETER ("SUBJECT
                        ACCOUNT 9"); and

                  x.    "harfordrd_13", believed to belong to Darrell CARTER ("SUBJECT
                        ACCOUNT 10");




                                              30
           Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 34 of 35




                                   ATTACHMENT Bl-INSTAGRAM

                                             Items to Be Seized
1.          Information to be disclosed by Instagram
            To the extent that the information described in Attachment A-1 is within the possession,
     custody, or control oflnstagram including any messages, records, files, logs, images, videos, or
     information that have been deleted but are still available to Instagram or have been preserved
     pursuant to preservation requests made under 18 U.S.C. § 2703(f), Instagram is required to
     disclose the following information to the government for each account or identifier listed in
     Attachment A-1 from January 1, 2017 through the present date:

             a.      All records or other information regarding the identification of the account, to
     include full name, physical address, telephone numbers and other identifiers, email addresses,
     records of session times and durations, the date on which the account was created, the length of
     service, the IP address used to register the account, log-in IP addresses associated with session
     times and dates, account status, e-mail addresses provided during registration, methods of
     connecting, log files, and means and source of payment (including any credit or bank account
     number);

              b.     All information automatically recorded by Instagram from a user's Device,
     including its software and all activity using the Services, to include, but not limited to: a
     utilizing device's IP address, browser type, web page visited immediately prior to connecting to
     the Instagram website, all information searched for on the Instagram website, locale preferences,
     identification numbers associated with connecting devices, information regarding a user's mobile
     carrier, and configuration information;

            c.      The types of services utilized by the user;

             d.     All files and records or other information stored by an individual using the
     account, including all images, videos, documents, communications and other files uploaded,
     downloaded or accessed using the Instagram service, including all available metadata concerning
     these files;

            e.      All records pertaining to communications between Instagram and any person
     regarding the account, including contacts with support services and records of actions taken;

            f.     All data and information associated with the personal page and/or profile page,
     including photographs, videos, audio files, lists of personal interests and preferences, including
     hashtags;

             g.      A complete list of all users who are followed by the accounts listed in Attachment
     Al, and a list of all users who are following the accounts listed in Attachment A-1, including
     every user name, user identification number, corresponding email address, physical address, and
     date the user joined Instagram;



                                                     31
             Case 1:19-cr-00036-CCB Document 476-7 Filed 08/21/20 Page 35 of 35




              h.      All photos, videos, messages and other files to which the accounts in Attachment
      Al have been added, tagged, or associated, including any hashtags or captions associated with
      each photo, a list of all user who "liked" each photo, a list of each user who commented on each
      photo, and the substance of each comment regarding each photo;

              i.       All photos, videos, messages and other files posted, screen shot, or stored by the
      accounts listed in Attachment A-1, including any hashtags or captions associated with each
      photo, a list of all users who "liked" each photo, the usemames of any other user.added to or
      tagged in each photo, a list of each user who commented on each photo, and the substance of any
      comment regarding each photo;                           ·

ii.           Information to be seized by the government

             All information described above in Section 1 that constitutes evidence of racketeering
      conspiracy in violation of 18 U.S.C. § 1962(d), conspiracy to distribute narcotics in violation of
      21 U.S.C. § 846, distribution and possession with intent to distribute narcotics in violation of 21
      U.S.C. § 841, possession of a firearm and/or ammunition by a felon in violation of 18 U.S.C. §
      922(g), and discharging of a firearm in furtherance of a drug trafficking crime in violation of 18
      U.S.C. § 924(c), from January 1, 2017 through the present date.

      iii.    Government procedures for warrant execution

              With respect to the search of the information provided pursuant to this warrant by the
      above-referenced provider, law enforcement personnel will make reasonable efforts to use
      methods and procedures that will locate and expose those categories of files, documents,
      communications, or other electronically-stored information that are identified with particularity in
      the warrant while minimizing the review of information not within the list of items to be seized as
      set forth herein, to the extent reasonably practicable.




                                                      32
